170 Ga. App. 346 (1984)
317 S.E.2d 903
DAVIS
v.
LANGHAM.
67581.
Court of Appeals of Georgia.
Decided March 16, 1984.
*347 Alan I. Begner, Stephen P. Enloe, for appellant.
Henry M. Murff, Christina A. Craddock, for appellee.
Marva Jones Brooks, George R. Ference, amici curiae.
POPE, Judge.
It not appearing of record that the judgment appealed from has been reduced to writing and filed with the clerk of the court below, this appeal must be dismissed. See G. M. J. v. State of Ga., 130 Ga. App. 420 (1) (203 SE2d 608) (1973); OCGA § 5-6-31.
Appeal dismissed. Shulman, P. J., Banke, J., concur.